         Case 6:19-bk-01905-CCJ          Doc 16     Filed 05/01/19      Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


In Re:                                                    Case No. 19-01905-CCJ

Nizar B. Hmadi                                           Chapter: 13

      Debtor (s).
_____________________________/

                  OBJECTION TO CLAIM NO. 3 OF ALLY BANK

                         NOTICE OF OPPORTUNITY TO
                      OBJECT AND REQUEST FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within 30
days from the date set forth on the attached proof of service, plus an additional three days
for service if any party was served by U.S. Mail.

        If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at George C. Young Federal Courthouse, 400 West Washington Street,
Suite 5100, Orlando, FL 32801 and serve a copy on the movant's attorney, Wayne B.
Spivak, Esq., Attorneys Justin Clark & Associates, PLLC, 500 Winderley Place, Unit
100, Maitland, FL 32751, and any other appropriate persons within the time allowed. If
you file and serve a response within the time permitted, the Court will either schedule and
notify you of a hearing, or consider the response and grant or deny the relief requested
without a hearing.

       If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.


         COMES NOW the Debtor, NIZAR B HMADI, by and through their undersigned

Counsel, hereby files this Objection to Claim No. 3 filed by Ally Bank, and in support

thereof would state as follows:

         1.    Creditor has filed secured Claim No. 3 in this case in the amount of

$9,041.24.
        Case 6:19-bk-01905-CCJ          Doc 16     Filed 05/01/19     Page 2 of 2



       2.     The Debtor objects to Claim 3 filed by Ally Bank on the basis that it is for a

2011 BMW that has been repossessed and should have been filed as an unsecured claim,

not a secured claim.

       WHEREFORE, Debtor requests an order sustaining this objection and disallowing

Claim No. 3 unless it is amended to an unsecured claim.



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that copies of the foregoing Objection to Claim have been

furnished by certified mail to Ally Bank, c/o Officer, Manager or Registered Agent, PO

Box 130424, Roseville, MN 55113, and Ally Bank, c/o Claudia Sibri (individual who

filed the claim), 4000 Lexington Ave N Ste 100, Shoreview, MN 55126, and by regular

U.S. Mail or electronically via ECF to Trustee Laurie K. Weatherford, PO Box 3450,

Winter Park, FL 32790; United States Trustee, George C. Young Federal Building, 400

West Washington Street, Suite 1100, Orlando, FL 32801; and to Debtor Nizar B Hmadi,

3013 Catherine Wheel Court, Orlando, FL 32822, this 1st day of May, 2019.


                                                     By: /s/ Wayne B. Spivak
                                                     Wayne B. Spivak, Esq.
                                                     Florida Bar No. 38191
                                                     Justin Clark & Associates, PLLC
                                                     Attorney for Debtor
                                                     500 Winderley Place, Unit 100
                                                     Maitland, FL 32751
                                                     Tel: 321-282-1055
                                                     Fax: 321-282-1051
                                                     Email: wspivak@youhavepower.com
